Citation Nr: 0801356	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  04-17 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a skin disorder, to 
include due to exposure to Agent Orange.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION


The veteran served on active duty from June 1969 to January 
1972.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the benefits on 
appeal.


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
indicating that the appellant currently has PTSD.

2.  It is not shown that the veteran currently has a skin 
disorder due to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated during the veteran's 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2007).

2.  A skin disorder was neither incurred or aggravated during 
active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in February 2002 and 
May 2006 correspondence, and in a March 2004 statement of the 
case (SOC) of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The SOC informed the claimant of the need to submit all 
pertinent evidence in his possession.  The May 2006 letter 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim.  The claimant was provided the opportunity to 
present pertinent evidence.  In sum, there is no evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  

Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).


Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A grant of service connection for PTSD requires (i)  medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a), (ii)  medical evidence establishing a link 
between current symptoms and an in-service stressor, and 
(iii)  credible supporting evidence that the claimed in-
service stressor occurred.  See 38 C.F.R. § 3.304(f).  The 
provisions of 38 C.F.R. § 4.125(a) in turn require that a 
diagnosis of a mental disorder conform to the American 
Psychiatric Association, DIAGNOSTIC AND STATISTICAL MANUAL AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-
IV).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
that service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he served in the Republic of Vietnam.  
38 C.F.R. § 3.307.


If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, chloracne shall be service-
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307 are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  
Notably, however, chloracne must be manifest within one year 
after the last exposure to an herbicide agent.  38 C.F.R. § 
3.307.

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  
Hence, the veteran may establish service connection for his 
skin disorder by presenting evidence which shows that it was 
at least as likely as not that the disease was caused by in- 
service exposure to Agent Orange.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


Factual Background

The service medical records, to include a June 1969 
enlistment examination report and a December 1972 separation 
examination report, reflect no symptomatology consistent with 
either a psychiatric disorder; to include PTSD or a skin 
disorder.  

Service personnel records confirm that the veteran served in 
Vietnam from September 1970 to September 1971 where he worked 
as a wheeled vehicle mechanic. He is shown to have 
participated in line haul combat support.  

Postservice VA medical records show that PTSD was first 
diagnosed in September 2000.  It was later diagnosed in 2001, 
2002, and 2003.  As part of an October 2001 VA social worker 
report the veteran indicated that he had "guilt' for his 
actions in Vietnam.

The veteran returned a PTSD questionnaire to VA in March 
2002.  Asked to described the event or events which he 
experienced during his military service which he felt 
contributed to his current claim for PTSD, he replied "to 
much lying and killing for no reason."  He said the 
"event" took place between September 1970 and September 
1971 in Vietnam.  He did not describe the event.  When asked 
for unit information concerning his alleged in-service 
stressor events, he responded "no comments." (sic)  

The report of a VA PTSD examination conducted in February 
2007 shows that the examining psychologist had an opportunity 
to review the veteran's claims folder.  The examiner noted 
that in the course of the examination the veteran refused to 
describe any combat stressors, nor would he describe PTSD 
symptoms he was reexperiencing.  The veteran was noted to 
have been too avoidant to permit assessment of PTSD symptoms.  
The examiner noted that the consequences of not describing 
combat-related problems were presented to the veteran.  The 
examiner noted that it was impossible to determine if the 
veteran met the DSM-IV criteria for the presence of a 
traumatic event, and added that it was impossible to 
determine of the veteran met the DSM-IV criteria for PTSD.  
He added that it was "possible" that the veteran did have 
PTSD from his exposure to combat in Vietnam.  An Axis I 
diagnosis included rule out PTSD.  

An addendum was supplied by the February 2007 VA examiner in 
September 2007.  He was asked to clarify whether the veteran 
had combat-related PTSD.  The examiner indicated that while 
the veteran exhibited various signs and symptoms of PTSD, he 
did not meet the minimal DSM-IV requirements for a diagnosis 
because he is unwilling to described possible traumatic 
experiences.  As such, the examiner opined that the veteran 
did not meet the DSM-IV criteria for a diagnosis of PTSD.  

Analysis

PTSD

Following the review of the veteran's claims folder, the 
Board finds that, while acknowledging that VA outpatient 
treatment records dated between 2001 and 2003 include 
diagnoses of PTSD, the Board is of the opinion that the 
preponderance of the competent and most probative medical 
evidence is against finding a current diagnosis of PTSD.  
With respect to these diagnoses of PTSD, they do not appear 
to have been based on a consideration of the entire stressor 
history, which parenthetically lacks even a modicum of 
specific and verifiable information, provided to the Board.  
Moreover, any diagnosis of PTSD is not shown to have been 
reached after a review of all of the evidence of record.  A 
bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Further, an examination that does not take into account the 
records of prior medical treatment is neither thorough nor 
fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

The February 2007 VA psychiatric examination report, as well 
as the September 2007 addendum, were prepared after the 
examiner considered all of the evidence of record, and 
examined the appellant.  Significantly, based on this review 
of all of the evidence, this examiner determined that the 
appellant did not meet the criteria for a diagnosis of PTSD.  
Because these reports are more through than the VA outpatient 
records the requirements under 38 C.F.R. § 3.304(f) have not 
been met in this case.

The appellant's claim of entitlement to service connection 
for PTSD fails on the basis that the preponderance of the 
competent medical evidence is against finding that the 
appellant currently suffers from PTSD due to a verified in-
service stressor.  A valid claim requires proof of a present 
disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Although the appellant has asserted that he has PTSD due to 
service he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  Espiritu.

Skin Disorder

The veteran claims to have a skin disorder due to his having 
been exposed to Agent Orange or other herbicides.  See VA 
Form 21-526, received in January 2002.  He claims to suffer 
from intermittent rashes.  See VA Form 9, dated in May 2004.  

Following review of the complete evidentiary record, the 
Board finds that service connection for a skin disorder is 
not warranted.  In this respect, the service medical records 
are devoid of any pertinent findings.  The post service 
evidence does not show a diagnosis of a skin disorder 
provided by a medical professional, or objective evidence of 
a chronic disability due to a skin disorder.  In the absence 
of proof of a present disability, there cannot be a valid 
claim of service connection.  Brammer.  Although the veteran 
has claimed that he believes he has a disability manifested 
by skin rashes as a result of his military service, as a 
layperson he is not competent to establish this by his own 
assertions.  Espiritu.  The preponderance of the evidence is 
against this claim, and it must be denied.


In reaching these decisions the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a skin disorder is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


